Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claims are possibly directed to an alternative embodiment relative to the original claims since the original claims recited a transparent adhesive and this has been changed to a translucent adhesive.  Normally the original presentation of an embodiment is a constructive election of that embodiment and preclude subsequent presentation of alternative embodiments when the embodiments are distinct. See 37 CFR 1.142(b) and MPEP § 821.03.  However, in this case, the distinction between transparent and translucent is considered minimal and they are at least considered obvious variants and thus not distinct inventions since it is clear any light transmitting adhesive is suitable and an adhesive with slight translucency would not have been expected to have a materially different effect than a transparent adhesive.  If it is subsequently determined these distinctions are not obvious variants, Applicant must withdraw all claims directed to the alternative embodiment, i.e. translucent adhesives, as directed to a non-elected species.

Response to Amendment
This is a response to the amendment filed 7/22/2022.  Claims 1-6, 10-13, 17 and 20 have been amended.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues Mannheimer (US 5,099,842) and Muz (US 5,054,488) should not be combined, but only appears to argue why Mannheimer and Thomas (US 5,170,786) cannot be combined.  It is noted Examiner merely uses Muz to indicate the adhesives applied to sensors and applied to skin may be transparent to avoid unwanted interference.  Such an advantage of unwanted interference from the adhesive is clearly applicable to Mannheimer.
Applicant argues because the tackiness of the adhesive of Thomas is too tacky to be used on the delicate tissue for which the device of Mannheimer was designed.  However, Mannheimer et al. already teaches adhesive.  Thomas is merely utilized for the device and surface on which an adhesive may be coated, but there is no specific need to utilize the adhesive in Thomas since there is no reason to think the device of Thomas cannot be used with other adhesives applied to skin, such as that in Mannheimer.  It is noted the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Further, it is noted the adhesive [9’] not contacting the skin in Thomas et al. is merely the alternative embodiment shown in Figs. 5-6, and other embodiments, such as shown in Fig. 2, indicate a complete coating of adhesive [9] designed to contact the skin. This contradicts Applicant’s position that the adhesive is too tacky to contact skin.  Either way, as described there is no need to use the adhesive of Thomas when using a device structured as in Thomas and the adhesives suitable for use on fetal tissue would have been obvious when using such a setup on fetal tissue.
Applicant argues thermally reflective is not the same as light reflective.  Although this may be true, it does not mean thermally reflective objects cannot be or are not light reflective.  Examiner submits any metallized surface would certainly be light reflective, at least to some extent.  In fact, “light-reflective” is a fairly broad term and any object that reflects light is reasonably considered “light-reflective.”  Since the only way humans see objects is by those objects reflecting light, virtually any object we can see may be considered light-reflective without further description as to the specific meaning and boundaries of such a term.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,929,967. Although the claims at issue are not identical, they are not patentably distinct from U.S. Patent No. 8,929,967 because the claims in U.S. Patent No. 8,929,967 recites a pad region having a cavity, a first light-shielding layer coupled to a pad region and having an opening overlapping the pad region and adhesive layer coupled to the first shielding layer, which may be transparent (See explanation below regarding transparent vs. translucent).  Although U.S. Patent No. 8,929,967 claims a device and the instant claims are directed to a method, Examiner submits there are no distinct process elements in the instant claims and that the device as claimed in U.S. Patent No. 8,929,967 essentially must be made by the instant process.  For example, any device having a pad region with a cavity that exists necessarily must be formed in a forming step.  Further, any layers that are coupled must have necessarily been joined by some type of coupling.  Thus, Examiner submits the process as described is not distinguished from the device of U.S. Patent No. 8,929,967 since the process does little more than recite providing the structure of the device as claimed therein.  U.S. Patent No. 8,929,967 further claims a sensor unit comprising first and second source units and first and second detector units, a cable, a second light shielding layer and all other substantive elements of the instant claims.  Although U.S. Patent No. 8,929,967 does not specifically claim the adhesive has an opening, it teaches the adhesive is on a flat shielding layer having an opening therein, the opening leading to a cavity containing a sensor.  It would have been apparent to a person having ordinary skill in the art at the time of invention that adhesive need not be placed over the opening, but could have merely been coated on the exposed surface of the shielding layer with the central opening.  This would create a central opening wherein the adhesive is overlapping the cavity since there is no flat shielding layer in this area to coat.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,335,074. Although the claims at issue are not identical, they are not patentably distinct from U.S. Patent No. 10,335,074 because the claims in U.S. Patent No. 10,335,074 recites a pad region having a cavity, a first light-shielding layer coupled to a pad region and having an opening overlapping the pad region and adhesive layer, which may be transparent, coupled to the first shielding layer (See explanation below regarding transparent vs. translucent).  Although U.S. Patent No. 10,335,074 claims a device and the instant claims are directed to a method, Examiner submits there are no distinct process elements in the instant claims and that the device as claimed in U.S. Patent No. U.S. Patent No. 10,335,074 essentially must be made by the instant process.  For example, any device having a pad region with a cavity that exists necessarily must be formed in a forming step.  Further, any layers that are coupled must have necessarily been joined by some type of coupling.  Thus, Examiner submits the process as described is not distinguished from the device of U.S. Patent No. U.S. Patent No. 10,335,074 since the process does little more than recite providing the structure of the device as claimed therein.  U.S. Patent No. U.S. Patent No. 10,335,074 further claims a sensor unit comprising first and second source units and first and second detector units, a cable, a second light shielding layer and all other substantive elements of the instant claims. Although U.S. Patent No. 10,335,074 does not specifically claim the adhesive has an opening, it teaches the adhesive is on a flat shielding layer having an opening therein, the opening leading to a cavity containing a sensor.  It would have been apparent to a person having ordinary skill in the art at the time of invention that adhesive need not be placed over the opening, but could have merely been coated on the exposed surface of the shielding layer with the central opening.  This would create a central opening wherein the adhesive is overlapping the cavity since there is no flat shielding layer in this area to coat.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 5, 7-11, and 13-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mannheimer et al. (US 5,099,842) in view of Muz (US 5,054,488).
It is noted “translucent” is generally considered to emit light, but with less clarity than transparency.  However, anything blocking some amount of light (and it must be assumed nothing is perfectly transparent and thus everything must block at least some light) may be considered translucent whereas it may still also be considered transparent if a images remain clear when passing therethough.  Thus, Examiner submits there is no distinct point at which transparent becomes translucent and further submits translucent is reasonably interpreted as a broader term than transparent encompassing transparent, i.e. a transparent material is translucent, but a translucent material is not necessarily transparent.  This is supported by the dictionary definition of translucent, which may mean “transparent.”  Thus, under the broadest definition of the term without any specific guidance, translucent is considered to encompass transparent materials.  This is further supported by Claim 5.
Examiner further submits any material that can be seen can reflect light to so extent, and thus virtually any surface may be considered “light-reflective” without further description as to exactly what this means.
Regarding Claims 1, 5, 10, 11, 13, and 14, Mannheimer et al. teaches a cavity with a cavity opening formed in a pad region of a device wherein the cavity extends from the cavity opening to an inside surface opposite thereof (See Fig. 1a, wherein the housing portion of probe [200] is considered a pad region and clearly is shown to have a cavity therein; it is implicit the pad region and cavity as shown in Mannheimer et al. must have been formed by some process wherein any process of forming said cavity “extending” as claimed necessarily reads on the instant process; and note the fact the cavity has a thickness ensure the pad region itself, i.e. the probe [200], has a greater surface area than the bottom of the cavity which the probe itself forms).  Mannheimer et al. further teaches an opaque surface [130] is coupled to the probe body [200] such that openings therein overlap with the cavity (See Figs. 1a-b and col. 2, lines 55-56, wherein the opaque surface [130] a smooth surface that will reflect light to some extent as almost all surface do; note this “reflection” is even illustrated in Figs. 1b and 3b by double lines and thus Examiner submits it is reasonably considered a light reflective surface; the surface [130] is coupled to probe and clearly has openings therein overlapping the cavity for bumps; Examiner submits such a structure of coupled material implies coupling said materials to form said structure).  Mannheimer et al. further teaches the surface of the opaque surface is designed to operate on the surface of skin (See col. 2, lines 15-19) and that attachment of the probe may occur via adhesive (See col. 4, lines 21-24).  Note it at least would have been obvious to a person having ordinary skill in the art at the time of invention to secure the surface [131] via adhesive by coating surface [131] with adhesive.  Further, note since surface [131] has an opening therein, it would have been obvious to leave an opening in the adhesive in the area to avoid interference with the sensor.  Such an opening would overlap the cavity.
This adhesive joining is supported by known adhesive-coupling methods for similar devices, which would have predictably been suitable for coupling the probe of Mannheimer et al.  Although Mannheimer et al. does teach the type of adhesive, known adhesives, or characteristics of adhesives, for sensors and applied to skin would have predictably been suitable. Muz teaches a similar optically sensing device to be attached directly to skin may have transparent/translucent adhesive coated over the portions to be attached in order to produce a reliable connection with minimal interference and allowing light to pass therethrough to the detector (See col. 2, lines 3-11, col. 3, lines 46-50 and 59-64, wherein transparent adhesive gel layers coupled to the probe surface to be used on the skin ensures a reliable connection with minimal sensing interference).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to couple a transparent/translucent adhesive layer over the surface of the probe to be joined to the skin, i.e. the opaque surface [130], because doing so would have predictably ensured a reliable skin connection with minimal optical artifacts if some adhesive were to move over the sensor area. 
Regarding Claim 4, although as described above, it would have been obvious to coat the transparent adhesive around the opening to ensure no interference, it also would have been obvious to coat the adhesive over the opening and the light transmissive bumps [100] as taught in Muz.  Doing so would have predictably provided limited interference for the sensor as indicated by Muz while also decreasing undesirable detachment due to a larger adhesive coated area.  The adhesive in the bumps [100] area is adhesive that extends past the edges of the opening in the opaque layer [130], i.e. light reflective layer, and allows light to pass therethrough from a top to a bottom of the pad region therebeneath. 
Regarding Claims 7-9 and 15, 16, and 19, Mannheimer et al. teaches a light source [110], which serves as a sensor unit, including three light emitting diodes (LED) [112],[114], any of which are first and second source structures (See Figs. 1a-b and col. 3, lines 4-11, and note the sensor unit recessed into the cavity is much smaller than the cavity/probe itself).  The sensor unit further comprises a detector [120] which may be associated with optical fibers, any two of which may be a first and second detector, wherein the LEDs and the optical fibers are all at separate locations relative to each other, thus implying there typically would have been different distances between them (See col. 4, lines 3-20 and Fig. 4).  A cable [140] is coupled to the unit such as to enter the cavity (See Fig. 1a-b, and note the cable itself defines a longitudinal axis). It is implicit each these elements coupled to each other must have been coupled into such a form in a coupling step.
Regarding Claims 17 and 18, the bottom surface [130] attached to the skin is shown to have rounded short sides and flat long parallel sides (See Fig. 1b).  Such a shape is essentially a rectangle, i.e. polygon, in between two semi circles.  Examiner submits it at least would have been obvious to a person having ordinary skill in the art at the time of invention to cover the entire surface attached to the skin with adhesive in order to form a secure attachment.  Such an adhesive layer would thus have the same shape as the surface [130], thus overlapping the edges of the pad, shielding layer, and adhesive, wherein any arrangement as such implicitly must have had an arranging step.  It is further noted changes in shape are a matter of choice and are considered obvious to a person having ordinary skill in the art absent persuasive evidence that the shape is significant.  In re  Dailey, 357 F.2d 669 (CCPA 1966).  

Claims 2-3 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mannheimer et al. and Muz as applied to Claim 1, and further in view of Tan et al. (US 4,825,879).
Regarding Claims 2-3 and 6, Mannheimer et al. and Muz teach the method of Claim 1 as described above.  Mannheimer et al. further teaches the shielding layer [130] is opaque, but is silent as to its specific material.  However, it is known that similar opaque surfaces to be adjacent skin in pulse oximetry sensors may be made of metallized films so as to both create required opacity and to reflect body heat back to the body (See col. 1, line 66 to col. 2, line 2).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a reflective metallized film as the opaque surface [130] in Mannheimer et al.  Doing so would have predictably produced a suitable opaque surface for such applications while also reflecting heat back to the user.

Claims 12 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mannheimer et al. and Muz as applied to Claims 1 and 10, and further in view of Thomas et al. (US 5,170,786).
Regarding Claims 12, and 20, Mannheimer et al. and Muz teaches the method of Claims 10 above.  Mannheimer et al. teaches an oximetry sensor utilized for a specific purpose, and fails to specifically teach adhesive extending beyond the shield or a second shielding layer with an opening.  However, oximetry sensors are well-known to have various designs for various purposes and it would have been apparent different designs could have been combined for different functions or uses.  Thomas et al. teaches an extending skin adjacent adhesive layer [9] that can be wrapped to attach to various parts of the body to position an oximetry sensor on the body and such wrapping is well-known for such devices (See Fig. 2 and col. 4, lines 5-12 and col. 4, line 66 to col. 5, line 16, wherein a surface contacting adhesive surface [3] is wrapped around a body portion such that detectors are adjacent skin).  Thomas et al. further teaches when using such a wrap adhesive layer, separate shielding layers [4’’’] and [6’’’] may be utilized between the detector and source and the wrap [3], each being smaller than the wrap and having opening (See col. 7, lines 3-42, and note the adhesive surface of the wrap [3] will extend beyond the shielding layers and although the layer 6’’’ is primarily an adherence layer, it certainly would have light shielding properties).  It would have been apparent such wrapping adhesive surface and shielding can be utilized when also utilizing the detector and source device in the same pad cavity such as is described in Mannheimer et al.  Such a wrap layer [3] and shielding layers [4’’’] and [6’’’] essentially take the place of the opaque surface [130] in Mannheimer et al.  Doing so would have predictably enabled a wrap attachment such as may be desired for certain uses while still providing necessary shielding.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746